         Case 1:20-cv-07464-GHW Document 1 Filed 09/11/20 Page 1 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                      :
 NAFEESA SYEED, and similarly situated                :
 employees,                                           :
                                                      :       _______ CV _______
                                   Plaintiffs,        :
                                                      :
                      -against-                       :
                                                      :       NOTICE OF REMOVAL
 BLOOMBERG L.P., MATTHEW WINKLER,                     :
 JOHN MICKLETHWAIT, MARTY                             :
 SCHENKER, RETO GREGORI, and “JOHN                    :
 DOES” 1-10                                           :
                                                      :
                                   Defendants.        :
                                                      :
                                                      :


       Defendants Bloomberg L.P. (“BLP”), Matthew Winkler, John Micklethwait, Marty

Schenker, and Reto Gregori (collectively, “Defendants”), by their undersigned attorneys, hereby

remove this civil action from the Supreme Court of the State of New York, County of New York,

to the United States District Court for the Southern District of New York, pursuant to 28 U.S.C.

§§ 1332(d), 1441, 1446 and 1453. This Court has original jurisdiction over the action pursuant

to the Class Action Fairness Act of 2005 (“CAFA”). In support of their Notice of Removal,

Defendants state that removal is proper for the reasons stated below.

                                        BACKGROUND

       1.      On or about August 9, 2020, Plaintiff Nafeesa Syeed (“Plaintiff”) commenced this

action, entitled Nafeesa Syeed and similarly situated employees against Bloomberg, L.P.,

Matthew Winkler, John Micklethwait, Marty Schenker, Reto Gregori, and “John Does” 1-10,

Index No. 156215/2020, by filing a Summons and Verified Complaint in the Supreme Court of

the State of New York, County of New York (the “State Court Action”), on behalf of herself and
           Case 1:20-cv-07464-GHW Document 1 Filed 09/11/20 Page 2 of 10




“similarly situated employees and former employees.” A true and correct copy of the Summons

and Verified Complaint (the “Complaint”) is attached hereto as Exhibit A.

          2.   On or about August 11, 2020, Plaintiff filed an Amended Verified Complaint in

the State Court Action. A true and correct copy of the Amended Verified Complaint (the

“Amended Complaint”) is attached hereto as Exhibit B.

          3.   As reflected in the Affidavit of Service filed on August 19, 2020, Plaintiff served

BLP with the Complaint and Amended Complaint via an authorized agent in the Office of the

Secretary of State, of the State of New York, on August 14, 2020. A true and correct copy of

the Affidavit of Service is attached hereto as Exhibit C.

          4.   On August 17, 2020, counsel for Defendants notified Plaintiff’s counsel that,

without waiver of any defenses available to Defendants, they were authorized to accept service

on behalf of Matthew Winkler, John Micklethwait, Marty Schenker, and Reto Gregori

(collectively, the “Individual Defendants”), as well as BLP. Counsel for Defendants also

requested a copy of the operative pleadings. On August 17, 2020, Plaintiff’s counsel emailed a

copy of the Complaint and Amended Complaint to Defendants’ counsel and stated that Plaintiff

had not served any of the Individual Defendants. Therefore, the Individual Defendants first

received a copy of the Complaint and Amended Complaint on August 17, 2020.

          5.   Aside from the Complaint, the Amended Complaint and the Affidavit of Service,

no other process, pleadings, or orders have been served upon Defendants in the State Court

Action.

          6.   This Notice of Removal is timely because it is filed within thirty days of when

BLP, the earliest-served Defendant, first received a copy of the Complaint and the Amended

Complaint on August 14, 2020. 28 U.S.C. § 1446(b).


                                                2
         Case 1:20-cv-07464-GHW Document 1 Filed 09/11/20 Page 3 of 10




       7.      Plaintiff purports to bring and maintain this action as a class action pursuant to

Sections 901 and 1002 of the New York Civil Practice Law and Rules (“CPLR”). (Ex. B,

Amended Complaint (“Am. Compl.”) ¶ 1.) Specifically, Plaintiff seeks to represent a putative

class of “similarly situated female Bloomberg employees and former employees.” (Id. ¶ 45.)

       8.      In the Amended Complaint, Plaintiff purports to assert class-wide causes of action

under the New York State Human Rights Law (“NYSHRL”) and New York City Human Rights

Law (“NYCHRL”) for: (i) alleged disparate treatment on the basis of sex (id. ¶¶ 201-05, 211-

15); (ii) alleged disparate treatment on the basis of race (id. ¶¶ 206-10, 216-19); (iii) alleged

hostile work environment on the basis of sex and race (id. ¶¶ 220-23); (iv) alleged disparate

impact discrimination on the basis of sex (id. ¶¶ 224-31); (v) alleged disparate impact

discrimination on the basis of race (id. ¶¶ 232-39); (vi) aiding and abetting alleged discrimination

against the Individual Defendants under the NYCHRL (id. ¶¶ 240-42); and (vii) constructive

discharge under the NYCHRL (id. ¶¶ 243-46). The relief Plaintiff purports to seek on behalf of

herself and the putative class includes “deprivation of income and benefits, loss of employment

opportunities,” “compensatory damages for emotional pain and suffering, mental anguish,

humiliation, loss of reputation and career opportunity,” punitive damages, attorneys’ fees, costs

and disbursements, and interest. (Id. ¶¶ 204-05 & p. 54.)

                                              VENUE

       9.      Venue lies in the United States District Court for the Southern District of New

York pursuant to 28 U.S.C. §§ 1441(a), 1446(a), and 112(b). This action was originally brought

in the Supreme Court of the State of New York, County of New York, which lies within the

Southern District of New York.




                                                  3
         Case 1:20-cv-07464-GHW Document 1 Filed 09/11/20 Page 4 of 10




                               CLASS ACTION FAIRNESS ACT

       10.     This Court has original jurisdiction of this action under CAFA, codified in

pertinent part at 28 U.S.C. § 1332(d)(2). The district court has original jurisdiction over the

action because the aggregated amount in controversy exceeds $5,000,000, exclusive of interest

and costs, and the action is a class action in which at least one class member is a citizen of a state

different from that of one of the Defendants. 28 U.S.C. §§ 1332(d)(2), (d)(6). Furthermore, the

number of putative class members is greater than 100. 28 U.S.C. § 1332(d)(5)(B). Thus, this

action is properly removable pursuant to 28 U.S.C. § 1441(a).

                                           DIVERSITY

       11.     CAFA requires only minimal diversity between the parties. See, e.g., Fields v.

Sony Corp. of Am., No. 13-cv-6520 (GBD), 2014 WL 3877431, at *1 (Aug. 4, 2014). Minimal

diversity exists where “at least one defendant and one member of the putative class are citizens

of different states.” Id.; see also 28 U.S.C. § 1332(d)(2).

       12.     Plaintiff’s Citizenship. In her Amended Complaint, Plaintiff alleges that she

“currently resides in the State of New Jersey.” (Am. Compl. ¶ 5.) For purposes of diversity

jurisdiction, a person is a citizen of the state in which he or she is domiciled. Palazzo ex rel.

Delmage v. Corio, 232 F.3d 38, 42 (2d Cir. 2000). A person may only have one domicile at a

time, and a domicile does not change until an individual “acquire[s] a new residence and intends

to remain there.” Kubin v. Miller, 801 F. Supp. 1101, 1110 (S.D.N.Y. 1992). See also Galu v.

Attias, 923 F. Supp. 590, 595 (S.D.N.Y. 1996) (“An individual’s residence at the time the law

suit is commenced is prima facie evidence of his domicile.”). Thus, upon information and belief,

Plaintiff is a citizen of New Jersey.




                                                  4
         Case 1:20-cv-07464-GHW Document 1 Filed 09/11/20 Page 5 of 10




       13.     BLP’s Citizenship. Under CAFA, an “unincorporated association shall be

deemed to be a citizen of the State where it has its principal place of business and the State under

whose laws it is organized.” 28 U.S.C. § 1332(d)(10). BLP is a limited partnership formed

under the laws of Delaware, with its principal place of business in New York. Therefore, BLP is

a citizen of Delaware and New York.

       14.     Individual Defendants’ Citizenship. Mr. Winkler is a citizen of the State of New

Jersey; Messrs. Schenker and Gregori each are citizens of the State of New York; and Mr.

Micklethwait is a citizen of the United Kingdom.

       15.     Citizenship of Members of Purported Class. In the Amended Complaint, Plaintiff

defines the putative class as “Plaintiff Syeed and other similarly situated female Bloomberg

employees and former employees.” (Am. Compl. ¶ 45; see also id. ¶¶ 204, 225, 230.) Plaintiff

does not otherwise define or limit the putative class in terms of work location, position or job

title, department or other identifying details.

       16.     Based on BLP’s human resources records, at least one (and indeed a majority) of

the putative class members are citizens of states other than New York. As of August 9, 2017,

BLP employed approximately 5,547 female employees across the Company and approximately

1,707 of those female employees resided in New York. As of August 9, 2018, BLP employed

approximately 5,851 female employees across the Company and approximately 1,800 of those

female employees resided in New York. As of August 9, 2019, BLP employed approximately

6,009 female employees across the Company and approximately 1,840 of those female

employees resided in New York. As of August 9, 2020, BLP employed approximately 6,435




                                                  5
          Case 1:20-cv-07464-GHW Document 1 Filed 09/11/20 Page 6 of 10




female employees across the Company and approximately 1,876 of those female employees

resided in New York.1

        17.      Therefore, as of the date of the filing of the Complaint, and as of the date of this

filing, minimal diversity exists for several reasons: (i) Plaintiff and BLP are citizens of different

states; (ii) Plaintiff and Individual Defendants Schenker and Gregori are citizens of different

states; (iii) members of the putative class are citizens of different states from Individual

Defendants Schenker and Gregori and (iv) Plaintiff and members of the putative class are

citizens of states and Individual Defendant Micklethwait, is a citizen of a foreign state.

        18.      Size of Class. Removal under CAFA is appropriate where there are at least one

hundred (100) members of all proposed classes in the aggregate. See 28 U.S.C. § 1332(d)(5)(B).

Although the Amended Complaint makes no allegations regarding the size of the putative class,

BLP’s review of business records reflects that BLP employed approximately 5,547 female

employees as of August 9, 2017, approximately 5,851 female employees as of August 9, 2018,

approximately 6,009 female employees as of August 9, 2019, and approximately 6,435 female

employees as of August 9, 2020. Accordingly, the class size consists of at least 100 putative

class members.

                                    AMOUNT IN CONTROVERSY

        19.      The claims of the individual members in a class action are aggregated to

determine if the amount in controversy exceeds the sum or value of $5,000,000. 28 U.S.C. §

1332(d)(6). Congress intended for federal jurisdiction to attach under CAFA “if the value of the

matter in litigation exceeds $5,000,000 either from the viewpoint of the plaintiff or the viewpoint


1
 For purposes of this Notice of Removal only, Defendants reference the time period of 2017 through 2020 because
Plaintiff’s claims under the NYSHRL and NYCHRL are subject to a three-year statute of limitations. See N.Y.
C.P.L.R. § 214(2); N.Y.C. Admin. Code § 8-502(d).

                                                       6
         Case 1:20-cv-07464-GHW Document 1 Filed 09/11/20 Page 7 of 10




of the defendant, and regardless of the type of relief sought (e.g., damages, injunctive relief, or

declaratory relief).” Senate Judiciary Committee Report, S. Rep. 109-14, at 42. Moreover, the

Senate Judiciary Committee’s Report on the final version of CAFA makes clear that any doubts

regarding the maintenance of interstate class action in state or federal court should be resolved in

favor of federal jurisdiction. S. Rep. 109-14, at 42-43 (“[I]f a federal court is uncertain about

whether ‘all matters in controversy’ in a purported class action ‘do not in the aggregate exceed

the sum or value of $5,000,000,’ the court should err in favor of exercising jurisdiction over the

case . . . . Overall, new section 1332(d) is intended to expand substantially federal court

jurisdiction over class actions. Its provisions should be read broadly, with a strong preference

that interstate class actions should be heard in a federal court if properly removed by any

defendants.”).

       20.       Where, as here, the operative complaint does not specify the amount of damages

sought, the removing defendant’s “amount-in-controversy allegation should be accepted when

not contested by the plaintiff or questioned by the court.” Dart Cherokee Basin Operating Co.,

LLC v. Owens, 574 U.S. 81, 87-88 (2014) (internal citations and alterations omitted). If the

plaintiff contests the amount-in-controversy, removal is proper “if the district court finds, by the

preponderance of the evidence, that the amount in controversy exceeds the jurisdictional

threshold.” Id. In other words, federal jurisdiction is proper if the Court finds that it is “more

likely than not” that more than $5,000,000 has been placed in controversy. When the amount in

controversy is not readily apparent from a complaint, the court may consider facts in the removal

petition to determine the potential damages at issue. Williams v. Best Buy Co., 269 F.3d 1316,

1319-20 (11th Cir. 2001); Singer v. State Farm Mut. Auto. Ins., 116 F.3d 373, 376-77 (9th Cir.

1997); Davenport v. Proctor & Gamble Mfg. Co., 241 F.2d 511, 514 (2d Cir. 1957).


                                                  7
           Case 1:20-cv-07464-GHW Document 1 Filed 09/11/20 Page 8 of 10




         21.      The alleged amount in controversy in this putative class action plausibly exceeds,

in the aggregate, $5,000,000, exclusive of costs and interest. Defendants deny Plaintiff’s claims

in their entirety and assert that Plaintiff’s claims are not amenable to class treatment, but provide

the following analysis of potential damages in order to demonstrate that the Amended Complaint

alleges a sufficient amount “in controversy” to warrant removal under 28 U.S.C. § 1332(d).2

         22.      In the Amended Complaint, Plaintiff alleges on behalf of herself and other

similarly situated female BLP employees that “Plaintiff(s) have suffered” an unspecified amount

of damages that purportedly includes, inter alia, alleged “deprivation of income and benefits,

loss of employment opportunities,” “compensatory damages for emotional pain and suffering,

mental anguish, humiliation, loss of reputation and career opportunity,” “punitive damages,”

“attorneys’ fees, costs and disbursements,” and “interest.” (Am. Compl. ¶¶ 204-05 & p. 54.)

         23.      BLP’s human resources record reflect that, during the entirety of the period of

August 1, 2017 to August 30, 2020, BLP employed a total number of approximately 8,446

female employees.

         24.      Given the nature of the damages sought in the Amended Complaint and the

number of putative class members Plaintiff seeks to represent, it is clear the amount the putative

class seeks, in the aggregate, would be over $5,000,000. Indeed, assuming that each female

employed by BLP between 2017 and 2020 seeks $592.00 in alleged damages for “deprivation of

income and benefits, loss of employment opportunities,” and compensatory damages for alleged

emotional distress, that alone would equate to over $5,000,000. See Abdale v. N. Shore-Long

Island Jewish Health Sys., Inc., No. 13-cv-1238 (JS) (WDW), 2014 WL 2945741, at *6



2
  More specifically, Defendants maintain that each of Plaintiff’s claims is without merit and that Defendants are not
liable to Plaintiff or the putative class she claims to represent. Defendants further specifically deny that Plaintiff has
suffered any damage as a result of any act or omission by Defendants. No statement or reference contained herein
                                                            8
           Case 1:20-cv-07464-GHW Document 1 Filed 09/11/20 Page 9 of 10




(E.D.N.Y. June 30, 2014) (“Given the size of the purported class (which is alleged to be in the

thousands) and the expansive nature of Plaintiffs’ claimed damages, it [is] hard to see how the

amount-in-controversy does not exceed $5 million in actual damages and equitable relief . . . .”);

McElroy v. Cordish Cos., Inc., No. 15-cv-390 (DJH), 2016 WL 1069684, at *3 (W.D. Ky. Mar.

16, 2016) (amount-in-controversy requirement satisfied where plaintiff sought “compensatory,

liquidated, and punitive damages, as well as attorney fees, lost wages, ‘lost good will and

reputation value,’ [and] ‘damages for embarrassment, humiliation and mental anguish’” on

behalf of “‘several hundred’ individuals”); Gaudet v. Am. Home Shield Corp., No. 11-1857,

2012 WL 601884, at *2 (E.D. La. Feb. 23, 2012) (holding that it was reasonable to infer

plaintiffs sought $5,000,000 in damages where they alleged, inter alia, damages for “pain and

suffering, mental anguish, and emotional distress” on behalf of a class of “thousands of people”).

Moreover, this figure is exclusive of attorneys’ fees, which are properly included in the

calculation of the amount in controversy where, as here, they are permitted by the statute or

statutes under which Plaintiff asserts her claims. Fields, 2014 WL 3877431, at *2.

         25.      As demonstrated above, the $5,000,000 amount-in-controversy requirement for

removal under Section 1332(d)(2) is plausibly satisfied, even without addressing Plaintiff’s

claims for attorneys’ fees.

         26.      BLP and the Individual Defendants consent to the removal of this action.

         27.      Concurrent with the filing of this Notice of Removal, Defendants are filing a

Notice of Filing of Notice of Removal in the Supreme Court of the State of New York, County

of New York, and copies will be served on all counsel of record.




shall constitute an admission of liability or a suggestion that Plaintiff will or could actually recover any damages
based upon the allegations contained in the Complaint, the Amended Complaint or otherwise.
                                                           9
        Case 1:20-cv-07464-GHW Document 1 Filed 09/11/20 Page 10 of 10




       28.     By filing this Notice of Removal, Defendants intend no admission of fact, law or

liability, and do not waive any defenses, including, without limitation, lack of personal

jurisdiction, improper venue or forum, all defenses specified in Fed. R. Civ. P. 12, or any other

defenses.

       WHEREFORE, Defendants hereby give notice that the above-referenced action now

pending against them in the Supreme Court of New York, County of New York, has been

removed therefrom to this United States District Court for the Southern District of New York.


       Dated: New York, New York
              September 11, 2020

                                                     PROSKAUER ROSE LLP

                                                     By: /s/ Elise M. Bloom
                                                     Elise M. Bloom
                                                     Rachel S. Philion
                                                     Allison L. Martin
                                                     Eleven Times Square
                                                     New York, New York 10036
                                                     (t) 212-969-3000
                                                     (f) 212-969-2900
                                                     ebloom@proskauer.com
                                                     rphilion@proskauer.com
                                                     amartin@proskauer.com

                                                     Attorneys for Defendants Bloomberg L.P.,
                                                     Matthew Winkler, John Micklethwait, Marty
                                                     Schenker, and Reto Gregori




                                                10
